DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments, see amendment and remarks, filed October 26, 2021, with respect to objection of claim 57 have been fully considered and are persuasive.  The objection of claim 57 has been withdrawn. 
Applicant’s arguments, see amendment and remarks, filed October 26, 2021, with respect to rejection of claims 56 and 57 under 35 U.S.C. 112, second paragraph have been fully considered and are persuasive.  The rejection of claims 56 and 57 has been withdrawn. 
Applicant's arguments filed October 26, 2021 with respect to rejection of claims 56 and 57 under 35 U.S.C. 102(b) as being anticipated by Whayne U.S. publication no. 2003/0009238 A1 have been fully considered but they are not persuasive.
Applicant argues that applied prior art to Whayne fails to teach features of Applicant’s invention.  However, the applied prior art shows the claimed invention in accordance with the presented claim scope.   
Applicant argues that Whayne fails to disclose features of (1.) “a prosthetic that attaches 2-3 inches in front of a weight line, thereby providing superlative shock absorption”; (2.) “a prosthetic that throughout the entire prosthetic is thin enough so the entire pylon bends; (3.) a In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Moreover, because applicant’s arguments fail to state what language is being referenced by the listed of alleged differences between Whayne and Applicant’s invention, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Moreover, because applicant’s arguments fail to state what language is being referenced by the listed of alleged differences between Whayne and Applicant’s invention, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present
Applicant has filed an approved terminal disclaimer with regard to the non-statutory double patenting rejection. The non-statutory double patenting rejection is withdrawn. 
Claim Objections
Claim 56 is objected to because of the following informalities: “a equal” should be “an equal” in line 9.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 56 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 56, line 6, has been amended to remove the term “substantially” to overcome the 35 U.S.C. 112, second paragraph, rejection included at paragraph 8 of the non-final office action mailed July 29, 2021. Also note Applicant’s remarks page 5, paragraph 3, as filed October 26, 2021.  However, each of lines 8 and 12 of claim 56 still contains said objectionable term “substantially” in the phrase “substantially continuous modulus of elasticity”.  Thus, there is lack of antecedent basis for the limitation “substantially continuous modulus of elasticity” in the claim (earlier use not including the term “substantially” due to amendment thereof).  Moreover, the use of the term 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 56 and 57 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Whayne U.S. publication no. 2003/0009238 A1.
Regarding claim 56, in at least embodiments of figures 2b, 3 and 5b, Whayne discloses an energy-storing and energy-releasing prosthetic pylon (200; paragraph [0029], etc.), the pylon including: a C-shaped ‘portion’ (see annotated version of figures 2b, 3 and 5b below), said C-shaped ‘portion’ comprising an open portion of the C facing anterior toward an amputee’s toe region (e.g., figures 2b, 3 and 5b), the C-shaped ‘portion’ further comprising a closed portion of the C facing posterior toward an amputee’s heel region (e.g., figures 2b, 3 and 5b); the C-shaped portion having a continuous modulus of elasticity along its length (due, at least in part, to being manufactured from a material of consistent wall thickness and width- see at least paragraph [0034]), said length storing and releasing energy upon loading and unloading by its wearer during ambulation or other movement or use (e.g., figures 2b, 3 and 5; and at least paragraph [0029], etc.), the [substantially] continuous modulus of elasticity (formed of C-shaped ‘portion’ formed of continuous material thickness and width) providing an equal capacity for spring action in an upper half of the C-shaped portion as for a lower half of said C-shaped portion (e.g., figures 

    PNG
    media_image1.png
    378
    590
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    422
    533
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    430
    466
    media_image3.png
    Greyscale

Regarding claim 57, in at least the embodiment of figure 3, Whayne discloses a prosthetic lower leg including: at least two C-shaped spring elements (see annotated version of figure 3 below), each having an upper end and a lower end (figure 3), each spring element having a respective open portion where the C-shapes face forward with respect to an intended patient (figure 3), said spring elements configured to cooperate with each other as the only elements, at least between said respective upper ends and said respective lower ends, for transmitting mechanical forces between a patient’s socket (204) and a ground contact point of the prosthetic lower leg (figure 3), said spring elements (portion of 200) operatively connected at their upper ends to said socket (204) at a location that is both (a) anterior of a patient’s weight line (figure 3) and (b) at a position at or anterior of a most distal anterior surface of the socket (figure 3).

    PNG
    media_image4.png
    442
    568
    media_image4.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456. The examiner can normally be reached Mon. 4-9pm; Tues. 4-9pm; Thurs. 12-2pm, 4-8pm; Fri. 4-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARCIA L WATKINS/Primary Examiner, Art Unit 3774